Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 1 of 13 - Page ID#: 832




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at Pikeville)

  DALLAS TEXAS MAYNARD,                         )
                                                )
         Plaintiff,                             )       Civil Action No. 7: 19-096-DCR
                                                )
  V.                                            )
                                                )
  ANDREW SAUL, Commissioner of the              )        MEMORANDUM OPINION
  Social Security Administration,               )            AND ORDER
                                                )
         Defendant.                             )

                                      *** *** *** ***
       The parties have filed cross-motions for summary judgment regarding Plaintiff Dallas

Texas Maynard’s challenge to the final decision denying his application for Social Security

benefits. [Record Nos. 11, 15] Maynard asserts that the Administrative Law Judge’s decision

is not supported by substantial evidence because the ALJ failed to give proper weight to the

evaluations and opinions of Dr. Thomas Smith, Dr. Megan Green, and Barry Adkins. [Record

No. 11] He further contends that the ALJ erred by not finding that the combined effects of his

impairments were of sufficient severity to meet a listed impairment in 20 C.F.R. part 404,

Subpart P, Appendix 1. Conversely, the Social Security Administration (“SSA”) asserts that

its final decision is supported by substantial evidence. [Record No. 15]

                            I.     PROCEDURAL HISTORY

       Maynard applied for Title XVI Supplemental Security Benefits (“SSI”) on September

2, 2015, alleging a disability onset date of September 1, 1993. [Administrative Transcript,

“Tr.” 366] The SSA denied his application initially and upon reconsideration. [Tr. 108, 126]

Maynard filed a written request for a hearing before an Administrative Law Judge (“ALJ”).

                                             -1-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 2 of 13 - Page ID#: 833




[Tr. 146] The parties appeared telephonically for an administrative hearing on September 20,

2018.    [Tr. 19] ALJ Michael Kopicki issued a written opinion following the hearing,

concluding that Maynard was not disabled. [Tr. 16-28] The Appeals Council subsequently

denied Maynard’s request for review. [Tr. 5] Accordingly, Maynard has exhausted his

administrative remedies and this matter is ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).

                              II.   STATEMENT OF FACTS

        Maynard was born in 1980 and dropped out of school in the 9th grade. [Tr. 43] While

being educated, Maynard attended special education classes.           [Tr. 44] Following his

withdrawal, Maynard did not engage in lasting employment. Instead, he has spent much of

his life incarcerated. In fact, Maynard is currently incarcerated at USP Atwater with a

projected release date of April 1, 2024. See bop.gov/inmateloc (last visited May 4, 2020).1

Maynard filed an application for benefits on September 2, 2015, alleging a disability onset date

of September 1, 1993. [Tr. 366] He applied for benefits because he is unable to read, write,

or stay focused, and due to alleged psychological problems. [Tr. 366, 290]

        Barry Adkins, M.A., conducted a consultative psychological evaluation in 2007. [Tr.

498] Adkins concluded that Maynard had a full scale IQ score of 63, was highly deficient in



1
 In the intervening period of applying for benefits and appealing the decision, Maynard was
charged with multiple crimes in Pikeville Criminal Action No. 17-005-KKC. He pleaded
guilty to possession of explosive material by a convicted felon, in violation of 18 U.S.C. §
842(i)(1) and 18 U.S.C. § 844(a)(1). Maynard received a below guidelines range sentence of
108 months imprisonment. An individual is not eligible for SSI benefits for any month in
which he was incarcerated. Social Security Admin., What Prisoners Need to Know, available
at www.ssa.gov/pubs/EN-05-10133.pdf (last visited May 4, 2020). Additionally, an individual
who is incarcerated for 12 months or longer loses his eligibility for SSI benefits, and a new
application for benefits must be filed after release from incarceration. Id.
                                             -2-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 3 of 13 - Page ID#: 834




basic reading and math, and that he possessed mildly deficient functional skills. His diagnostic

impression was that Maynard was mildly mentally retarded. [Tr. 502] He further found that

Maynard tends to be impulsive, he is likely to learn slowly, and can be unpredictable. [Tr.

502] Adkins explained, however, that Maynard can understand and follow simple instructions.

[Tr. 502] Adkins noted that Maynard did not appear to be entirely forthcoming and that it was

unclear if the information he gave was completely accurate. [Tr. 500]

       Megan Green, Psy.D., conducted consultative examinations in July 2011 and in

December 2015. [Tr. 505] In 2011, after conducting her first psychological evaluation, Dr.

Green concluded that Maynard suffered from borderline intellectual functioning based on the

review of former psychological evaluations. [Tr. 506] She also found that Maynard suffered

from anxiety and antisocial personality disorder. [Tr. 506] Green explained that Maynard has

significant functional impairments but most of them are caused by his antisocial personality

disorder. [Tr. 507] She noted that Maynard is capable of understanding, remembering, and

carrying out simple instructions, but that his patterns of aggressive behavior may cause

problems. [Tr. 507] Green also explained that Maynard would likely be capable of sustaining

persistence and pace if he worked in an environment that requires completion of simple,

repetitive tasks. [Tr. 507]

       Green conducted a second psychological evaluation in December 2015. [Tr. 548] At

that time, Green concluded that Maynard has substance abuse disorders, in reported remission,

borderline intellectual functioning, and antisocial personality disorder. And she noted that

Maynard was inconsistent in explaining his history. [Tr. 550-51] Green again concluded that

Maynard would be capable of understanding, remembering, and carrying out simple

instructions, but that he may experience mild difficultly in responding appropriately to
                                             -3-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 4 of 13 - Page ID#: 835




supervision and co-workers. [Tr. 551] Green also found that Maynard would likely be capable

of sustaining adequate concentration, and persistence and pace for simple, repetitive tasks. [Tr.

551]

       Maynard was involved in a car accident in September 2015 that caused a lumbar and

cervical strain. [Tr. 667] Thereafter, he was treated for back and leg pain caused by the

accident. An MRI conducted in December 2015 showed central disc protrusion, mild disc

space narrowing, migrating central disc extrusion, and mild spinal stenosis. [Tr. 703]

       Maynard sought treatment for low back pain and leg pain in January 2016 from Dr.

Thomas A. Smith. [Tr. 553] He denied ever having back problems or pain before the car

accident. Smith assessed a herniated lumbar disc, chronic pain, sacroiliac ligament sprain,

radiculitis, chronic pain syndrome, hypertension, and insomnia. [Tr. 558] Smith concluded

that the car accident caused the herniated disc and radicular pain the legs. [Tr. 559] Dr. Smith

recommended that Maynard see a neurosurgeon and stop physical therapy.

       Dr. Smith also completed a medical report on February 16, 2018.2 [Tr. 723] He

explained that there was positive tenderness and spasms to the lower back and that Maynard

could only bend from waist while standing to 45 degrees. [Tr. 725] He diagnosed the same

ailments from his previous visit with Maynard in January 2016. Smith noted that Maynard

could not sit, stand, or walk for long periods of time and had to lie down very frequently –

which could cause him to constantly miss work. [Tr. 727] Smith also explained that Maynard

could not perform any work during which he would be exposed to vibrations, dangerous




2
 As the United States and the ALJ point out, Maynard was in custody on February 18, 2018.
See Pikeville Criminal Action. No. 17-005-KKC at Record No. 72.
                                              -4-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 5 of 13 - Page ID#: 836




machinery or heights. [Tr. 733] Dr. Smith also concluded that Maynard had a disability rating

of 18%. [Tr. 720]

       State agency psychologist Mary K. Thompson, Ph.D., reviewed the record in January

2016. Based upon this review, Thompson concluded that Maynard has moderate difficultly

maintaining social functioning and maintaining concentration, persistence, or pace. [Tr. 100]

And she further concluded Maynard has mild restrictions in completing activities of daily

living. She explained that Maynard would be able to understand and remember simple

instructions after a brief initial learning period. Additionally, Thompson believed Maynard

would be able to adapt adequately to situational conditions and changes with a reasonable

support structure. [Tr. 105]

       Curtis Gale-Dyer, D.O., conducted a consultative physical examination in February

2016. [Tr. 562] He concluded that Maynard had no physical limitations and his “only limiting

factor appears at this time to be his pain.” [Tr. 564] Dyer conducted testing and found that

Maynard had full range of motion and did not complain of leg pain during testing. [Tr. 564]

       Donna Sadler, M.D., reviewed the record and concluded that Maynard was physically

capable of light work with some restrictions on postural activities and exposure to the

environment. [Tr. 120] She noted that Maynard could occasionally lift and/or carry 20 pounds

and frequently lift and/or carry 10 pounds. [Tr. 118] Additionally, Dr. Sadler noted that

Maynard could sit, stand, and/or walk for about 6 hours in an 8-hour workday. [Tr. 118]

Sadler concluded that he had postural limitations due to back pain and that he had

environmental limitations. [Tr. 119]

       After multiple attempts, the ALJ conducted a telephonic hearing on September 20,

2018. [Tr. 19] Maynard testified during the hearing regarding his anxiety, depression, and
                                            -5-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 6 of 13 - Page ID#: 837




back pain. [Tr. 45-46] He explained he cannot be around people because of his “nerves” and

he sleeps a lot. Maynard acknowledged that he receives Zoloft and Remeron. [Tr. 46] He

testified, however, that he does not receive therapy or counseling and that he has never been

hospitalized for psychiatric reasons. [Tr. 47] According to Maynard, he has no hobbies, cannot

read or write, and does not have a driver’s license. [Tr. 48-49] Additionally, Maynard stated

he cannot pick up a gallon of milk without back pain and his left leg becomes numb from time

to time. He explained he can only walk 400 to 500 feet without pain. The vocational expert

testified at a prior hearing that Maynard would be able to perform the jobs of sorter, inspector,

and housekeeping cleaner based on the hypothetical. [Tr. 74]

       ALJ Michael J. Kopicki issued a decision on October 1, 2018, concluding that Maynard

had not been disabled within the meaning of the Social Security Act since the date of filing his

application for benefits. [Tr. 19] The ALJ also determined that Maynard had not engaged in

substantial gainful activity since the application date. [Tr. 21] Further, he found that Maynard

suffered from the following severe impairments: degenerative disc disease of the lumbar spine,

depressive disorder, anxiety disorder, antisocial personality disorder, and borderline

intellectual functioning. [Tr. 21] ALJ Kopicki concluded that Maynard did not have an

impairment or combination of impairments that meets or medically equals the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. [Tr. 22]

       He explained that Maynard has the Residual Functional Capacity (“RFC”) to perform

“light work” subject to the following limitations:

       The claimant is able to lift and/or carry 20 pounds occasionally and 10 pounds
       frequently. He can stand and/or walk for six hours of an eight-hour workday
       with normal breaks and sit for six hours of an eight-hour workday with normal
       breaks. He can no more than occasionally climb ladders, ropes, or scaffolds,
       stoop, crouch, crawl, and kneel. He can frequently climb ramps and stairs. He
                                              -6-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 7 of 13 - Page ID#: 838




       should avoid even moderate exposure to vibration and hazards, such as
       dangerous machinery and heights. He is also limited to understanding,
       remembering, and carrying out simple instructions involving routine and
       repetitive tasks. He should have no more than occasional contact with the
       public.

[Tr. 25]

       The ALJ noted transferability of job skills was not an issue because Maynard does not

have any past relevant work. ALJ Kopicki found that there are jobs that exist in significant

numbers based on his age, education, work experience, and residual functional capacity. [Tr.

31] Finally, the ALJ concluded that Maynard had not been disabled since September 2, 2015,

the date the application was filed. [Tr. 31]

                             III.    STANDARD OF REVIEW

       Under the Social Security Act, a “disability” is defined as “the inability to engage in

‘substantial gainful activity’ because of a medically determinable physical or mental

impairment of at least one year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d

532, 539 (6th Cir. 2007) (citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security

disability determination is made by an ALJ in accordance with “a five-step ‘sequential

evaluation process.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en

banc) (quoting 20 C.F.R. § 404.1520(a)(4)). If the claimant satisfies the first four steps of the

process, the burden shifts to the Commissioner with respect to the fifth step. See Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

       A claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 416.920(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments.

20 C.F.R. § 416.920(c).      Third, if the claimant is not engaged in substantial gainful
                                               -7-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 8 of 13 - Page ID#: 839




employment and has a severe impairment which is expected to last for at least twelve months

and which meets or equals a listed impairment, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 416.920(d). Fourth, if the claimant has a

severe impairment but the Commissioner cannot make a determination of the disability based

on medical evaluations and current work activity, the Commissioner will review the claimant’s

RFC and relevant past work to determine whether he can perform his past work. 20 C.F.R. §

416.920(e). If he can, he is not disabled. 20 C.F.R. § 416.920(f).

       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider his RFC, age, education, and past work

experience to determine whether he can perform other work. If he cannot perform other work,

the Commissioner will find the claimant disabled.          20 C.F.R. § 416.920(g).      “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312

F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ employed the proper legal standards in reaching

his decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).



                                             -8-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 9 of 13 - Page ID#: 840




                                  IV. LEGAL ANALYSIS

       a.      Opinions of Dr. Smith, Dr. Green, and Adkins

       Maynard argues that the ALJ’s decision is not supported by substantial evidence

because he failed to consider and give proper weight to the evaluations and opinions of Dr.

Smith, Dr. Green, and Adkins. First, Maynard contends that the ALJ did not give proper

weight to Smith’s evaluations. ALJ Kopicki gave limited weight to the opinions of Smith from

January 27, 2016, and February 16, 2018. [Tr. 29] The ALJ concluded that Smith’s opinions

did not specify how the claimant was limited in his impairments, how Smith reached his

conclusions, and the evidence in the record did not generally support his opinions. “The more

a medical source presents relevant evidence to support a medical opinion, particularly medical

signs and laboratory findings, the more weight we will give that medical opinion. The better

an explanation a source provides for a medical opinion, the more weight we will give that

medical opinion.” 20 C.F.R. 404.1527(c)(3). Additionally, the ALJ noted that Smith’s opinion

was not generally consistent with the medical evidence. “Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that medical

opinion.” Escandon v. Saul, 2019 U.S. Dist. LEXIS 166271, at *26 (E.D. Ky. Sept. 27, 2019)

(quoting 20 C.F.R. § 404.1527(c)(4)).      Because Smith’s opinion did not explain how he

reached his conclusions and was not generally consistent with the medical evidence, ALJ

Kopicki gave Smith’s opinions limited weight.

       Second, Maynard asserts that the ALJ failed to consider and give proper weight to the

entirety of the opinions of Dr. Green and Adkins. He argues that their opinions support a

finding that he met the criteria for Listing 12.05. The ALJ explained he gave less weight to the



                                             -9-
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 10 of 13 - Page ID#: 841




opinion of Adkins because the opinion was rendered almost 8 years before the application date

and was not clearly expressed in terms of function-by-function limitations. [Tr. 29]

       ALJ Kopicki gave substantial weight to Dr. Green’s opinions because she gave similar

opinions after both of her examinations, she based her evidence on objective examination

findings, and she reviewed multiple psychological evaluations.            See 20 C.F.R. §

404.1527(c)(3). The ALJ explained that he found her opinion to be more persuasive than

Adkins’ opinion because it was more recent and based on a broader range of evidence.

Additionally, he noted that Green’s opinion was consistent with the state agency examiners.

       In summary, ALJ Kopicki clearly considered and gave explanations for the weight he

assigned to the opinions of Smith, Green, and Adkins. Accordingly, the ALJ did not err in his

consideration of the opinions of Smith, Green, and Adkins.

       b.     Listing Impairments

       The ALJ must determine at step three whether a claimant is eligible for benefits based

on an impairment or combination of impairments that meet or medically equal a listed

impairment. Maynard asserts that the combined effect of his impairments were sufficiently

severe to meet one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. He

argues that he clearly meets the 12.05 criteria for “paragraph B.” The ALJ considered Listings

1.04, 12.04, 12.05, 12.06, 12.08, and any other section of the listings. [Tr. 22] ALJ Kopicki

evaluated Maynard’s ailments and concluded that Maynard did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listings.

       To meet a listing, a claimant “must point to specific evidence that demonstrates he

could reasonably meet or equal every requirement of the listing.” Smith-Johnson v. Comm’r

of Soc. Sec., 579 F. App’x 426, 432 (6th Cir. 2014) (citing Sullivan v. Zebley, 493 U.S. 521,
                                            - 10 -
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 11 of 13 - Page ID#: 842




530 (1990)). To meet the “paragraph B” criteria, the mental impairments must result in at least

one extreme or two marked limitations of functioning.

       Maynard argues that the ALJ “cherry picked” portions of his medical records to

determine that Maynard did not meet a listing. But the ALJ outlined why he gave limited

weight to the opinion of Adkins and discussed how he concluded that Maynard did not meet a

listing. In fact, the ALJ explained that Maynard had moderate limitations for understanding,

remembering, or applying information and for concentrating, persistence, or maintaining pace.

He noted that while Adkins had diagnosed Maynard with “mild mental retardation,” later

evaluations showed that he had borderline intellect and they showed intact attention and

concentration. Additionally, ALJ Kopicki concluded that Maynard had a moderate limitation

for interacting with others. While Maynard testified that he did not like to be around many

people and did not leave his cell while in prison, he did explain that he hitchhiked and was

cooperative and friendly during his consultative examinations. Further, the ALJ explained that

Maynard had only a mild limitation for adapting and managing himself.

       ALJ Kopicki detailed how he reached his conclusion for each limitation and what

evidence he relied upon in determining Maynard’s imitations. The ALJ concluded that

Maynard did not have one extreme limitation or two marked limitations, meaning he did not

meet a listing for his mental limitations. Moreover, Maynard did not identify which listing he

believes he meets or how his back pain equaled the severity of a listing. He provided a

conclusory argument that he met a listing for his back pain. See Roberts v. Berryhill, No. 17-

254-HRW, 2018 U.S. Dist. LEXIS 193675, at *10 (E.D. Ky. Nov. 14, 2018). He does not

provide any argument or support for how he meets all the requirements of any specific listing.



                                            - 11 -
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 12 of 13 - Page ID#: 843




       Accordingly, Maynard has not shown that the ALJ erred in determining that his

impairments were not sufficiently severe to meet one of the listed impairments.

       c.     Substantial Evidence

       If supported by substantial evidence, the Commissioner’s decision must be affirmed,

even if the reviewing court would decide the case differently and even if the claimant’s position

is also supported by substantial evidence. Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir.

1994); Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993); see

also Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Here, ALJ Kopicki considered the

subjective complaints of Maynard, his treatment records, and the opinions of multiple medical

professionals and consultative examiners in determining that Maynard was not disabled and in

developing Maynard’s residual functional capacity and corresponding limitations.

       “The ALJ must set forth his or her supporting reasoning, based on the evidence in the

record, to allow for meaningful judicial review.” Daniels v. Comm’r of Soc. Sec., No.

1:13CV1044, 2014 U.S. Dist. LEXIS 40960, at * 4 (N.D. Ohio March 27, 2014). ALJ Kopicki

explained why he discounted certain medical opinions and provided a thorough explanation

for how he reached his decision. He gave substantial weight to the opinions of Green, Gale-

Dyer, Thompson, Adamo, and Sadler in determining Maynard’s residual functional capacity

and appropriate limitations. He also explained that their opinions were consistent with each

other and with the medical evidence. He noted that there was very minimal treatment for

Maynard’s mental health impairments and the Kentucky Department of Corrections records

indicated that he was capable of functioning within the general prison population. ALJ

Kopicki’s decision was supported by substantial evidence.



                                             - 12 -
Case: 7:19-cv-00096-DCR Doc #: 16 Filed: 05/11/20 Page: 13 of 13 - Page ID#: 844




                                       V. CONCLUSION

      For the reasons outlined above, it is hereby

      ORDERED as follows:

      1.     Plaintiff Dallas Texas Maynard’s Motion for Summary Judgment [Record No.

11] is DENIED.

      2.     Defendant Commissioner of the Social Security Administration Andrew Saul’s

Motion for Summary Judgment [Record No. 15] is GRANTED.

      Dated: May 11, 2020.




                                           - 13 -
